Citation Nr: 0028871	
Decision Date: 11/01/00    Archive Date: 11/09/00

DOCKET NO.  96-46 354	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for pes planus of the left 
foot.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Marisa Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from August 1991 to 
September 1995.  

This appeal is before the Board of Veterans' Appeals (Board) 
from an October 1995 rating decision from the Waco, Texas, 
Department of Veterans Affairs (VA) Regional Office (RO) that 
denied service connection for pes planus.  A May 2000 rating 
decision granted service connection for pes planus of the 
right foot and continued to deny service connection for pes 
planus of the left foot.  


FINDING OF FACT

The medical evidence does not show that the veteran currently 
has pes planus of the left foot.  


CONCLUSION OF LAW

The claim of entitlement to service connection for pes planus 
of the left foot is not well grounded.  38 U.S.C.A. § 5107(a) 
(West 1991).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The claim must be denied because the veteran has not met the 
initial burden of showing that her claim is well grounded.  

A well-grounded claim requires competent evidence of: 1) 
current disability (a medical diagnosis), 2) incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and 3) a nexus between the in-service injury or 
disease and the current disability (medical evidence).  See 
Epps v. Brown, 126 F.3d. 1464, 1468 (Fed. Cir. 1997); Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 
(Fed. Cir. 1996).  Such a claim need not be conclusive but 
only possible to satisfy the initial burden of § [5107(a)]."  
Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  

For the limited purpose of determining well groundedness, 
service medical records include an in-service diagnosis of 
pes planus of the left foot.  Although feet x-rays were 
within normal limits, the diagnosis was bilateral pes planus 
in August 1991.  The veteran also complained of feet problems 
in August 1991 and November 1991, and in July 1995, she 
reported a history of feet trouble while marching in basic 
training.  

The claim is not well grounded because the medical evidence 
does not show that the veteran currently has pes planus of 
the left foot.  A claim for service connection for a 
disability must be accompanied by evidence that establishes 
that the claimant currently has the claimed disability.  
Absent proof of a present disability there can be no valid 
claim.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  In August 
1996, the veteran complained of pain of the feet to a private 
examiner, but the examination report made no mention of pes 
planus.  Pain alone, without a diagnosed or identifiable 
underlying malady or condition, does not in and of itself 
constitute a disability for which service connection can be 
granted.  Sanchez-Benitez, 13 Vet. App. 282 (1999).  
Moreover, in August 1997, an x-ray of the left foot 
demonstrated no abnormality of the left foot, and a VA 
examiner further opined that there was no abnormality of the 
left foot.  

The claim is also not well grounded because the medical 
evidence does not include a nexus opinion relating current 
pes planus of the left foot to active service.  Instead, a 
military examiner stated that the veteran's feet were normal 
at the July 1995 separation examination, and there has been 
no post-service diagnosis of pes planus.  Continuity of 
symptomatology is required where the condition noted during 
service is not shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  38 C.F.R. 
§ 3.303(b) (1999); Savage v. Gober, 10 Vet. App. 488, 495 
(1997).  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for pes planus of the left 
foot is denied.  



		
	V. L. Jordan
	Veterans Law Judge
	Board of Veterans' Appeals

 

